DETAILED ACTION
	Claims 1-17 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The following continuity data is acknowledged in the present application file, but is denied for claims 1-4 and 6-16 as there is no support for the term halogen-containing moiety for substituents R3 and R4.  The filing date for claims 1-4 and 6-16 is June 21, 2021.  The filing date for claims 5 and 17 is July 21, 2017.
CONTINUING DATA
This application is a CON of 17/006,985 08/31/2020 PAT 11040949
This application is a CIP of 16/867,540 05/05/2020 PAT 11052078
17/006,985 is a CIP of 16/867,540 05/05/2020 PAT 11052078
16/867,540 is a CIP of 16/041,838 07/23/2018 ABN
16/041,838 has PRO 62/535,540 07/21/2017

Information Disclosure Statement
	The Information Disclosure Statements filed on July 6, 2021 and April 28, 2022 have been considered by the Examiner.
Claim Objections
Claim 17 is objected to because of the following informalities:  line 1 contains the word “bythe” which should be “by the.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The present claims are drawn to compounds of the formula 
    PNG
    media_image1.png
    104
    186
    media_image1.png
    Greyscale
, where R1 is selected from 
    PNG
    media_image2.png
    135
    188
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    138
    183
    media_image3.png
    Greyscale
, where R3 and R4 are defined as halogen or a halogen-containing moiety.  However, there is no disclosure of where R3 and R4 are something other than just a halogen.  The term “halogen-containing moiety” is defined on page 30 of the disclosure as filed as “comprising 1 to 30 plural valence atoms selected from carbon, nitrogen, oxygen, and sulphur which moiety includes at least one halogen.”  There is no disclosure as to how the structure and function changes with the wide array of substitutions embraced by the term halogen-containing moiety.  Therefore, the present claims lack adequate written description as a relative number of species has not been disclosed to show possession of the entire claimed genus.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is drawn to compounds of claim 1 wherein the halogen comprises F, Cl, Br, and I.  However, the term “comprises” is open language and implies that other components can be present in the term halogen.  Therefore, the claim is indefinite as it is not known whether other components are present or not in the definition of halogen.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 5 and 17 contain compounds where one of R3 or R4 are hydrogen, which is not allowed by base claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kao et al. (US PGPUB 2019/0022038).
	Kao et al. are drawn to compositions including compounds such as 
    PNG
    media_image4.png
    195
    362
    media_image4.png
    Greyscale
, which reads on the claims where R1 is either structure, X is C, R3 and R4 are halogen, R2 is as defined, Z is S, R6 and R7 are O, and R8 and R9 bond together to form a six-membered cycloalkyl.  See page 12, the last compound.  With respect to claims 2-4 and 6-15, the claims describe potential effects of the compound of claim 1, but do not change the structure of what is claimed in claim 1.  Therefore, the claims are anticipated.
Claims 1-4 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersson et al.  (Journal of Computer-Aided Molecular Design, 2015, 199-215 and S1-S21).
Andersson et al. teach the compound 
    PNG
    media_image5.png
    66
    179
    media_image5.png
    Greyscale
, which reads on the claims where X is C, R3 and R4 are Cl, A is a single bond, X is C, R6 and R7 are absent, and R8 and R9 join to form a six-membered heterocyclic ring.  See compound 42, pages S12 and S16.  The compound is admixed in a buffered solution, which is a pharmaceutically acceptable carrier.  See page S13, AChE inhibition assay.  With respect to claims2-4 and 6-15, the claims recite intended uses of the claimed composition.   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,471,045. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	The ‘045 patent is drawn to a method of treating and/or preventing microbial infections in a subject comprising administering a compound of the formula 
    PNG
    media_image6.png
    130
    248
    media_image6.png
    Greyscale
, which would read on the instant claims where R1 is either selection, X is C, R3 and R4 are as defined, A is a double bond, Z is S, R6 and R7 are O, and R8 and R9 form a five-membered cycloalkyl ring.  Claims 7-11 of the ‘045 teach that the infection is a Staphylococcus aureus infection of skin and soft tissue, bone and joint, surgical wound, indwelling devices, or lung and heart valves in humans and all mammals.  These claims correspond to instant claims 6-13.  With respect to instant claims 3 and 14-16, the method of the ‘045 patent would require that the compound be in some form of pharmaceutical composition in order to be administered in line with claims 7-11 of the ‘045 patent.  Finally, with respect to instant claims 2, 4, and 17, the claims describe inherent properties from administration of the compound of Formula II, and as the compounds of the ‘045 patent fall under the instantly claimed genus, the compounds of the ‘045 would inherently exhibit these properties upon administration.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,040,949. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art-specific subject matter.
The ‘949 patent is drawn to the same compounds that are presently claimed where R3 and R4 are Br.  Claims 2-14 of the ‘949 patent map to claims 2-4 and 6-15 of the present application.  Therefore, the ‘949 patent would anticipate the present claims.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,052,078. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
The ‘078 patent is drawn to a method of treating and/or preventing microbial infections by administering a compound of the same formula of present claim 1 where R3 and R4 can be halogen.  Claim 5 contains the compounds that are present in present claims 5 and 17.  The method is the same as claimed in present claims 2-4 and 6-15.  While the present claims are composition claims and not method claims, the courts have ruled that when a compound is claimed and described with a method of use is disclosed, a claim in a separate patent to the same method of use conflicts with the compound claim.  See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010).
Conclusion
Claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626